Filed 12/16/21
                  CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                  SECOND APPELLATE DISTRICT

                             DIVISION SIX


JACK WALL et al.,                           2d Civil No. B312912
                                        (Super. Ct. No. 19CV03464)
     Plaintiffs and Appellants,           (Santa Barbara County)

v.

CALIFORNIA COASTAL
COMMISSION,

     Defendant and Respondent.


            The California Constitution guarantees public access
to the navigable waters of the state, including those along the
Pacific Coast. (Cal. Const., art. X, § 4.) For nearly five decades,
enforcing this guarantee at Hollister Ranch in Santa Barbara
County has been fraught with controversy, and the Legislature
has enacted multiple provisions to the California Coastal Act of
1976 (Coastal Act) that aim to ensure public access. Here, we
conclude that one such provision—Public Resources Code1 section
30610.8—requires payment of an in-lieu public access fee for each
coastal development permit (CDP) applicable to Hollister Ranch.

        1 Unlabeled   statutory references are to the Public
Resources Code.
              The California Coastal Commission (Commission)
denied a CDP request from Jack Wall and the Wall Family Trust
(collectively, the Walls) to build a pool and spa on their Hollister
Ranch property. The Walls challenged the Commission’s denial
in a petition for writ of administrative mandate (Code Civ. Proc.,
§ 1094.5), arguing that: (1) requiring access to their property as a
condition of the CDP violates the unconstitutional conditions
doctrine, (2) the Coastal Act (§ 30000 et seq.) does not allow the
Commission to condition a CDP on payment of a $5,000 in-lieu
public access fee, and (3) if the Act does allow the fee, the
Commission did not proceed in the manner required by law when
it failed to approve their permit subject to payment of the fee.
The trial court agreed with the Walls’ third argument and
ordered the Commission to reconsider its denial of the Walls’
CDP request.
              On appeal, the Walls contend: (1) the Coastal Act
does not allow the Commission to condition approval of the CDP
on access to their property, (2) the Act does not allow the
Commission to condition approval of the CDP on payment of the
$5,000 in-lieu public access fee, and (3) even if the Act allows
these conditions, imposing them would be unconstitutional. We
affirm.
              FACTUAL AND PROCEDURAL HISTORY
              The Coastal Act and its permitting process
              In 1976, the Legislature enacted the Coastal Act “‘as
a comprehensive scheme to govern land use planning for the
entire coastal zone of California.’” (Pacific Palisades Bowl Mobile
Estates, LLC v. City of Los Angeles (2012) 55 Cal.4th 783, 793
(Pacific Palisades).) The Act mandates careful planning of
coastline developments, and requires “any person wishing to




                                 2
perform or undertake any development in the coastal zone . . .
[to] obtain a [CDP]” before construction commences. (Pacific
Palisades, at pp. 793-794.) Local governments implement many
of the Act’s provisions, including the issuance of CDPs, subject to
oversight and approval by the Commission. (Pacific Palisades, at
p. 794.) The CDPs issued by local agencies are thus “‘not solely a
matter of local law, but embody state policy.’ [Citation.]” (Ibid.)
             A primary goal of the Coastal Act is to maximize
public access to the coast. (Remmenga v. California Coastal Com.
(1985) 163 Cal.App.3d 623, 629 (Remmenga).) New developments
are thus generally required to provide access between the nearest
public roadway and the coastline. (See §§ 30210 & 30212, subd.
(a).) Where an individual landowner in a subdivision lacks
authority to provide the required access, the Act requires the
landowner to pay an in-lieu public access fee as a condition of
CDP approval. (§ 30610.3, subd. (e).) The fee is then deposited
into the Coastal Access Account (CAA) for the “purchase of lands
and view easements and to pay for any development needed to
carry out the public access program.” (Id., subds. (b) & (c).) Upon
paying the fee, the landowner may “immediately commence
construction if the other conditions of the [CDP] . . . have been
met.” (§ 30610.8, subd. (b).)
             Local governments issue CDPs in the context of local
coastal programs (LCPs). Each LCP must be developed in
consultation with the Commission to ensure that it complies with
Coastal Act provisions. (§ 30500, subd. (c).) Once the
Commission certifies an LCP, the local government assumes
primary permitting authority, with certain decisions appealable
to the Commission. (§§ 30512, 30513, 30519, 30603; see also
§ 30625, subd. (a) [who may appeal].)




                                3
             When a decision is appealed, the Commission must
first determine whether the appeal raises a “substantial issue.”
(§ 30625, subd. (b)(2).) If it does, the Commission holds a de novo
hearing at which it “may approve, modify, or deny” the CDP.
(Id., subd. (a).) The Commission will approve a CDP only if it
complies with the public access and public recreation policies of
the Coastal Act and certified LCP. (§ 30604, subds. (b) & (c).)
                    The history of Hollister Ranch
             Hollister Ranch is a 14,500-acre subdivision
encompassing 8.5 miles of the Santa Barbara County coastline.
It is divided into 136 parcels. In the 1970s, the Commission
approved several CDPs for new Hollister Ranch residences,
conditioned on the dedication of easements for pedestrian trails
and recreation areas. After obtaining the CDPs, however,
landowners sued to invalidate the conditions.
             In 1979—before any court could rule on the
landowners’ claims—the Legislature added section 30610.3 to the
Coastal Act to provide for the in-lieu public access fee scheme
described above. The Commission determined that the section
applied to Hollister Ranch, and attempted to undertake a survey
of area lands so it could calculate the appropriate fee amount.
Several landowners then blocked the Commission from
completing its survey. The Legislature was thus required to step
in again, and in 1982 added section 30610.8 to the Act. This
provision, specific to Hollister Ranch, declared that public access
to the ranch’s coastline “should be provided in a timely manner.”
(§ 30610.8, subd. (a).) It set the amount of the in-lieu fee for the
ranch at $5,000 per permit. (Id., former subd. (b).)
             Later that year, Santa Barbara County adopted an
LCP that was then approved by the Commission. The LCP




                                 4
includes provisions that implement portions of the Coastal Act.
Among those provisions is Policy 2-15, which bars the County
from issuing CDPs at Hollister Ranch “unless the . . .
Commission certifies that the requirements of . . . [s]ection
30610.3 have been met by each applicant or . . . finds that access
is otherwise provided in a manner consistent with the access
policies of the Coastal Act.”
              The Commission subsequently approved the Gaviota
Coast Plan (GCP) as part of the County’s LCP. GCP
Development Standard REC-3 requires the payment of “a fee
consistent with [s]ection 30610.8 . . . as a condition of each [CDP]
issued for development in Hollister Ranch.”
              Following approval of the GCP, the governor directed
the Commission and several other state agencies to update the
Hollister Ranch coastal access program. Simultaneously, the
Legislature enacted Assembly Bill No. 1680 (Assem. Bill 1680),
which, effective January 1, 2020, increased the in-lieu public
access fee set forth in section 30610.8 from $5,000 to $33,000 for
each permit, to be adjusted annually for inflation.2 (See Stats.
2019, ch. 692, § 2.)
                  Denial of the Walls’ CDP request
             The Walls own a 102-acre parcel in Hollister Ranch.
It lies about three-quarters of a mile from the Pacific Ocean. The
parcel has been developed with a single-family home, guesthouse,
barn, and storage structure. There is no evidence that the Walls



      2 Because   this increase occurred after the Commission’s
decision in this case, it is inapplicable here. All further
references to section 30610.8 are to the version in effect when the
Commission denied the Walls’ CDP request.


                                 5
paid an in-lieu public access fee in conjunction with any of these
improvements.
             In 2018, the Walls applied for a CDP to construct a
pool and spa on their Hollister Ranch property. The County’s
director of planning and development approved the CDP without
imposing an in-lieu public access fee. Two members of the
Commission appealed that approval to the full Commission,
citing noncompliance with the Coastal Act, LCP, and GCP.
             The Walls objected to the appeal and urged the
Commission to find that it raised no substantial issue. The Walls
acknowledged that they had not paid in-lieu public access fees for
their prior CDPs, but claimed, without evidence, that a previous
owner had paid such a fee when he built a well, septic system,
and cistern. The Walls said that they would be willing to pay the
fee in exchange for the Commission’s approval of their CDP
request.
             The Commission determined that the appeal raised a
substantial issue and held a public hearing. During the hearing,
one Commission member said that conditioning the permit on
payment of the in-lieu public access fee was “not realistic”
because Hollister Ranch landowners had not paid such fees
historically and because the fees had not ensured timely public
access to the coastline. Another member noted that LCP Policy
2-15 prohibits the issuance of CDPs unless they are consistent
with the goals and policies of the Coastal Act. A third declared
that “public access to this amazing resource and area has
primacy over in lieu fees.” A fourth said that the Commission
“can’t be continuing to approve [CDPs] without access.”
             At the conclusion of the hearing, the 10-member
Commission unanimously rejected the Walls’ CDP request. The




                                6
proposed CDP was not conditioned on payment of the in-lieu
public access fee as required by the Coastal Act, LCP Policy 2-15,
and GCP Development Standard REC-3. And even if the fee had
been paid, the CDP could not issue unless the Commission found
either “that the requirements of . . . [s]ection 30610.3 ha[d] been
met” or “that access [was] otherwise provided in a manner
consistent with the access policies of the Coastal Act.” Because
the CDP did not include provisions for “public access and public
recreational opportunities,” the Commission could make neither
finding. Additionally, because development and access issues at
Hollister Ranch were the subject of pending legislation and
administrative updates, approval of the CDP in the midst of
these parallel processes would “thwart the goals . . . of the
Coastal Act.”
             The Walls challenged the Commission’s denial in a
petition for writ of administrative mandate. The trial court
granted the petition in part, finding that the Commission did not
proceed in the manner required by law because it failed to order
the Walls to pay a $5,000 in-lieu public access fee in exchange for
a CDP. The court also found it unclear whether the
Commission’s decision conditioned CDP approval on providing
actual access to the ocean—something the Walls, as owners of an
inland parcel, cannot provide—so clarification on that basis was
required. It remanded the case to the Commission with
directions to issue the CDP upon payment of the $5,000 fee
unless other factual or legal bases for denial were specified.
                            DISCUSSION
                         Standard of review
             The scope of our review from the judgment on the
Walls’ petition for writ of administrative mandate is the same as




                                 7
that of the trial court. (Doe v. Westmont College (2019) 34
Cal.App.5th 622, 634.) We review the Commission’s decision
directly, and independently determine whether the Commission
proceeded in excess of jurisdiction, whether it provided a fair
hearing, and whether it abused its discretion when it denied the
Walls’ CDP request. (Ibid.; see Code Civ. Proc., § 1094.5, subd.
(b).) The Commission abused its discretion if it did not “proceed[]
in the manner required by law,” if its “decision [was] not
supported by the findings,” or if “the findings [were] not
supported by the evidence.” (Code Civ. Proc., § 1094.5, subd. (b).)
                 Public access to the Walls’ property
             The Walls first contend the Commission erroneously
denied their CDP request based on their failure to provide for
public access to their property. The basis for this contention is
unclear. Nowhere in the Commission’s decision does it cite the
Walls’ failure to provide public access to their property as a
reason for denying their CDP request. Rather, the Commission
merely noted that the request lacked provisions for access and
recreational opportunities “in a manner consistent with the
access policies of the Coastal Act.”
             The Walls have not shown that the Commission
required public access to their property. Indeed, it would defy
logic had the Commission imposed such a requirement. The
Walls’ property is located three-quarters of a mile from the coast.
Demanding access to their inland property would do little to
advance the Coastal Act’s goal of providing public access to the
coastline.
             That some members of the Commission expressed
frustration with Hollister Ranch landowners’ prior failures to pay
in-lieu public access fees and the fees’ failure to ensure public




                                 8
access to the coastline abutting the ranch does not change our
conclusion. This court’s job is not to “‘delve into the individual
purposes of decisionmakers in a quasi-adjudicative proceeding,
but rather [to] look to the findings made by the’” Commission and
determine whether they are supported by the record. (City of
Perris v. Stamper (2016) 1 Cal.5th 576, 592; see also Landgate,
Inc. v. California Coastal Com. (1998) 17 Cal.4th 1006, 1022
[court need only determine whether a CDP denial advanced some
legitimate purpose].) Moreover, the Walls rely on statements
from a minority of Commission members, and do not show that
these comments reflect the views of the Commission as a whole.
             One of the Act’s goals is to provide “public access” to
the coastline along Hollister Ranch “in a timely manner.”
(§ 30610.8, subd. (a).) The Commission members’ statements are
fairly read as bemoaning that fee requirements have not resulted
in meaningful public access over the past four decades. These
isolated comments, like the Commission’s decision, do not require
public access to the Walls’ property.3
                    The in-lieu public access fee
             The Walls next contend the Coastal Act does not
allow the Commission to condition approval of a CDP on the
payment of a $5,000 in-lieu public access fee. We disagree.
             Whether the Coastal Act requires the Walls to pay a
$5,000 in-lieu public access fee for approval of their CDP request
presents a question of statutory interpretation for our
independent review. (Western States Petroleum Assn. v. Board of


      3 Because the Commission did not condition approval of the
Walls’ CDP request on providing public access to their property,
we do not consider whether such a condition would be
constitutional.


                                 9
Equalization (2013) 57 Cal.4th 401, 415.) Our fundamental task
is to ascertain the Legislature’s intent when it adopted the Act’s
provisions. (Pacific Palisades, supra, 55 Cal.4th at p. 803.) We
begin with the words of those provisions, giving them their plain,
commonsense meanings. (Bruns v. E-Commerce Exchange, Inc.
(2011) 51 Cal.4th 717, 724.) We interpret the words in context,
harmonizing the Act’s provisions whenever possible. (Mejia v.
Reed (2003) 31 Cal.4th 657, 663 (Mejia).) If harmonization is not
possible, later-enacted and more specific provisions will take
precedence over earlier and more general ones. (State Dept. of
Public Health v. Superior Court (2015) 60 Cal.4th 940, 960-961
(State Dept. of Public Health).)
             We will follow the Act’s plain meaning unless doing
so would lead to absurd results the Legislature did not intend.
(Meza v. Portfolio Recovery Associates, LLC (2019) 6 Cal.5th 844,
856.) If we cannot determine that meaning from the statutory
language, we will defer to the Commission’s interpretation of the
Act so long as it is not clearly erroneous. (REA Enterprises v.
California Coastal Zone Conservation Com. (1975) 52 Cal.App.3d
596, 611 (REA Enterprises).) We may also examine legislative
history (Pacific Palisades, supra, 55 Cal.4th at p. 803) and
“consider the impact of an interpretation on public policy”
(Mejia, supra, 31 Cal.4th at p. 663). But we can neither insert
words into the Act that the Legislature omitted nor omit words
the Legislature inserted (Code Civ. Proc., § 1858); our job is not to
rewrite statutes to conform to an assumed intent that does not
appear from their language (Doe v. City of Los Angeles (2007) 42
Cal.4th 531, 545).
             “Whenever the [C]ommission determines (1) that
public access opportunities through an existing subdivided area




                                 10
. . . are not adequate to meet the public access requirements of
[the Coastal Act] and (2) that individual owners of vacant lots
in those areas do not have the legal authority to comply with
public access requirements as a condition of securing a [CDP] for
the reason that some other person or persons has legal authority,
the [C]ommission shall implement public access requirements.”
(§ 30610.3, subd. (a).) This requires the Commission to identify
“specific land areas and view corridors to be used for public
access, any facilities or other development deemed appropriate,
the . . . manner in which public access will be managed, and the
types of permitted public uses.” (Id., subd. (b).) The State
Coastal Conservancy then implements the program, using funds
deposited in the CAA to “purchase . . . lands and view easements
and to pay for any development needed to carry out the public
access program.” (Id., subds. (b) & (c).)
               The CAA is funded via in-lieu public access fees:
“Every person receiving a [CDP] or a certificate of exemption for
development on any vacant lot within [a designated subdivision]
shall, prior to the commencement of construction, pay . . . an
‘in-lieu’ public access fee.” (§ 30610.3, subd. (e).) For most
subdivisions, the amount of this fee is determined by “dividing
the cost of acquiring the specified lands and view easements by
the total number of lots within the identified area.” (Ibid.)
Acquisition costs, in turn, are based on a formal appraisal of
subdivision lands. (Id., subd. (f).) But as noted above, Hollister
Ranch landowners prevented state surveyors from undertaking
such an appraisal. Thus, to achieve the goal of providing the
public access contemplated by section 30610.3 “in a timely
manner” (§ 30610.8, subd. (a)), the Legislature fixed the amount
of the in-lieu public access fee for CDPs issued at the Hollister




                                11
Ranch: “For purposes of [s]ection 30610.3 and with respect to the
Hollister Ranch public access program, the in-lieu fee shall be
five thousand dollars ($5,000) for each permit.” (Id., subd. (b),
italics added.) The plain language of this provision clearly and
unambiguously permits the Commission to condition approval of
the Walls’ requested CDP on payment of a $5,000 fee, as the trial
court correctly determined.
             The Walls disagree, arguing that section 30610.3,
subdivision (e), limits imposition of the in-lieu public access fee
set forth in section 30610.8, subdivision (b), to developments
occurring on vacant lots. This argument rests on an overly
narrow reading of section 30610.8, subdivision (b). The fee the
Legislature fixed in that subdivision was not only for purposes of
section 30610.3, subdivision (e), as the Walls’ argument
presumes, but for purposes of that section as a whole and the
entire Hollister Ranch public access program. (See § 30610.8,
subd. (b).) The goal of section 30610.3 is to provide coastal access
in subdivisions like Hollister Ranch and to do so in a timely
manner. Given the recent increase of the in-lieu public access fee
by more than 500 percent, it would be absurd to conclude that the
Legislature believed the timely, public access desired at Hollister
Ranch was achievable via a one-time fee applicable only to initial
developments on vacant lots.
             The legislative history of relevant Coastal Act
provisions reinforces this conclusion. The Legislature enacted
section 30610.3 in 1979, requiring in-lieu public access fees for
most subdivisions to be based on formal appraisals of the costs of
acquiring subdivision lands. (See Stats. 1979, ch. 919, § 11.) But
because Hollister Ranch landowners blocked the state from
undertaking the requisite appraisals, the adequacy of any per-lot,




                                12
one-time fee was unknown. The Legislature thus fixed the
amount of the fee at $5,000. (See Stats. 1982, ch. 43, § 23.) But
instead of limiting the fees to “development[s] on any vacant lot”
as it had done when adopting section 30610.3, the Legislature
instead required a fee “for each permit” (§ 30601.8, subd. (b)).
This per-permit fee, specific to Hollister Ranch, takes precedence
over the generally applicable per-vacant lot fee set forth in
section 30610.3. (State Dept. of Public Health, supra, 60 Cal.4th
at pp. 960-961.)
             Moreover, had the Legislature intended for in-lieu
public access fees to be paid only for the development of vacant
lots at Hollister Ranch instead of for each CDP, it would have
said so when it amended section 30610.8 in 2019. Prior to the
adoption of that amendment, neither LCP Policy 2-15 nor GCP
Development Standard REC-3 contained the per-vacant lot
limitation the Walls urge us to adopt here. To the contrary, the
Commission had consistently interpreted section 30610.8 as
requiring the payment of a $5,000 fee for each permit. GCP
Development Standard REC-3, for example, specifies that
payment of a $5,000 fee “consistent with [s]ection 30610.8” is
required “as a condition of each [CDP] issued for development in
Hollister Ranch.” (Italics added.) The Commission certified this
standard while the Legislature was considering Assem. Bill 1680,
thereby adopting its interpretation of section 30610.8’s fee
scheme. And we presume the Legislature was aware of and
acquiesced to this interpretation when it declined to alter the “for
each permit” language in section 30610.8 the following year.
(Moore v. California State Bd. of Accountancy (1992) 2 Cal.4th
999, 1017-1018.) Because that interpretation is not clearly




                                13
erroneous, we must do the same. (REA Enterprises, supra, 52
Cal.App.3d at p. 611.)
             This interpretation does not render the phrase “on
any vacant lot” in subdivision (e) of section 30610.3 mere
surplusage, as the Walls claim. (Cf. People v. Arias (2008) 45
Cal.4th 169, 180 [courts should avoid statutory interpretations
that render words surplusage].) The Walls “confuse[] surplusage
with inapplicability.” (People v. Betts (2020) 55 Cal.App.5th 294,
301.) “Simply because a [statutory] provision does not apply [in
certain instances] does not mean that that provision is
surplusage.” (Ibid.) “[S]urplusage results when a
provision does apply.” (Ibid.) Section 30610.3’s general scheme
for calculating in-lieu public access fees does not apply here.
             Finally, we reject the Walls’ assertion that we
previously adopted the per-vacant lot limitation the Walls
advocate here when we decided Remmenga, supra, 163
Cal.App.3d 623. Though we said, in dictum, that section 30610.8
requires payment a “fee of $5,000 for development of one lot”
(Remmenga, at p. 628), that passing descriptor did not reflect our
interpretation of the statute. Our focus in Remmenga was on the
constitutionality of the in-lieu public access fees imposed on
Hollister Ranch landowners, not the proper interpretation of the
fee provisions at issue here. (See id. at pp. 626-627.) “It is
axiomatic that cases are not authority for propositions that are
not considered.” (California Building Industry Assn. v. State
Water Resources Control Bd. (2018) 4 Cal.5th 1032, 1043.) The
trial court correctly concluded that the Coastal Act requires
payment of an in-lieu public access fee for approval of the Walls’
CDP.




                                14
           Constitutionality of the in-lieu public access fee
              The Walls alternatively contend that even if the
Coastal Act requires them to pay a $5,000 in-lieu public access
fee for their CDP, imposing that requirement would be
unconstitutional. But the Walls did not raise this contention
below. To the contrary, in their petition for writ of
administrative mandate they alleged that the Commission did
not proceed in the manner required by law when they failed to
approve their CDP request subject to payment of the in-lieu fee.
“It is a well-established tenet of appellate jurisprudence that a
litigant may not pursue one line of legal argument in the trial
court, and having failed in that approach, pursue a different, and
indeed, contradictory line of argument on appeal.” (Brandwein v.
Butler (2013) 218 Cal.App.4th 1485, 1519.) “‘Bait and switch on
appeal not only subjects the parties to avoidable expense, but also
wreaks havoc on a judicial system too burdened to retry cases on
theories that could have been raised earlier.’ [Citation.]” (Ibid.)
The Walls’ contention is waived. (Ibid.)
                            DISPOSITION
              The judgment is affirmed. The Commission shall
recover its costs on appeal.
              CERTIFIED FOR PUBLICATION.



                                     TANGEMAN, J.

We concur:



             GILBERT, P. J.          PERREN, J.



                                15
                    Donna D. Geck, Judge

            Superior Court County of Santa Barbara

                ______________________________


             Pacific Legal Foundation and J. David Breemer for
Plaintiffs and Appellants.
             Rob Bonta, Attorney General, Daniel A. Olivas,
Assistant Attorney General, Jamee Jordan Patterson and
Andrew R. Contreiras, Deputy Attorneys General, for Defendant
and Respondent.